     Case: 1:21-cv-01284-JG Doc #: 19 Filed: 07/15/21 1 of 1. PageID #: 460




MINUTES OF PROCEEDINGS



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO



                                           Date:                July 15, 2021
                                           Judge:               James S. Gwin
                                           Case No.:            21-CV-1284
                                           Court Reporter:      Lance Boardman



BOARD OF PARK COMMISSIONERS   )
OF THE CLEVELAND METROPOLITAN )
PARK DISTRICT,                )
                              )
      PLAINTIFF,              )
V.                            )
                              )
ZOOLOGICAL SOCIETY OF         )
PITTSBURGH,                   )
                              )
      DEFENDANT.              )




MATTERS CONSIDERED: Temporary restraining order.



TOTAL TIME: 1 hour                                 s/   Lexie Tintor
                                                   Courtroom Deputy Clerk
